 



Exhibit 10.02
Award No. __________
INTUIT INC. 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Performance-Based Vesting
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
Restricted Stock Unit (“RSU Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “Plan”), for the number of shares of the Company’s Common
Stock, $0.01 par value per share (“Common Stock”), set forth below. This RSU
Award is subject to all of the terms and conditions of the Plan, which is
incorporated into this Restricted Stock Unit Award Agreement (“Agreement”) by
reference. All capitalized terms in this Agreement that are not defined herein
have the meanings given to them in the Plan or, as set forth below in the
Section entitled “Consequences of Termination of Employment”, in your Amended
and Restated Employment Agreement dated July 30, 2003 between you and the
Company (your “Employment Agreement”).
This RSU Award is subject to performance-based vesting and is intended to
provide compensation which qualifies as deductible “performance-based”
compensation under Code Section 162(m). The Compensation and Organizational
Development Committee of the Board of Directors of the Company (“Compensation
Committee”) established the Performance Factors to be used to measure whether
the performance goals under this RSU Award are met.
     Name of Participant:
     Employee ID:
     Address:
     Number of Shares:
     Date of Grant:

1.   Vesting Schedule: The Compensation Committee selected (1) net revenue
growth and (2) operating income growth as the Performance Factors under the Plan
which will be used to measure whether the performance goals for this RSU Award
have been satisfied. The Performance Period for this RSU is the fiscal year
beginning August 1, 2005 and ending July 31, 2006. The Compensation Committee
has until August 31, 2006 to certify whether the Performance Goals set forth
below have been met during the Performance Period. If the Compensation Committee
determines that the Performance Goals have not been met, this RSU Award shall
terminate on the date of the Compensation Committee’s certification.

  (a)   Performance Goals:     (b)   Time-Based Vesting Once Performance Goals
Are Met: If the above Performance Goals are met, this RSU Award will vest as to
all of the Shares on July 29, 2008 (the “Vesting Date”), provided you are
continuously employed by the Company through that date.

2.   Consequences of Termination of Employment: Notwithstanding the foregoing,
in the event of your Termination prior to the Vesting Date due to either your
“Involuntary Termination” or “Termination without Cause” or “Termination
Following a Change in Control”, the following provisions will govern the vesting
of this RSU Award. In the event of your Termination prior to the Vesting Date
due to any other reason, you will immediately stop vesting in this RSU Award and
it will terminate as to all shares as of your Termination Date.

  (a)   Termination due to your Involuntary Termination or Termination without
Cause: In the event of your Termination prior to the Vesting Date due to your
Involuntary Termination or Termination without Cause, you will automatically
vest pro-rata in a percentage of the total Number of Shares set forth above
equal to your number of full months of service from the Date of Grant to your
Termination Date divided by thirty-six months. For purposes of this RSU Award,
“Involuntary Termination” and “Termination without Cause” shall have the
meanings given them in Sections 6(a) and 6(d) of your Employment Agreement.

 



--------------------------------------------------------------------------------



 



  (2)   Termination Following a Change in Control: In the event of your
Termination Following a Change in Control prior to the Vesting Date, you will
automatically vest as to 100% of the total Number of Shares set forth above. For
purposes of this RSU Award, “Termination Following a Change in Control” shall
have the meaning given to it in Section 7(d) of your Employment Agreement

3.   Issuance of Shares under this RSU: Subject to Section 4, the Company will
issue you shares under this RSU Award in which you have vested (“Vested Shares”)
in accordance with the Vesting Schedule provisions set forth above. The Company
will issue you the Vested Shares on the Vesting Date.   4.   Withholding Taxes
at Issuance of Vested Shares: Under federal and state income and payroll
withholding tax provisions in effect on the Date of Grant, the issuance of
Vested Shares under this RSU Award gives rise to a federal and state income and
employment tax withholding obligation on the part of the Company calculated with
reference to an amount equal to the Fair Market Value of the Vested Shares on
the date the shares are issued to you by the Company. The Company will withhold
from the Vested Shares issued to you a number of whole shares having a Fair
Market Value equal to the minimum amount to be withheld to satisfy any tax
withholding obligation of the Company resulting from the issuance of the Vested
Shares and will transmit the equivalent cash amount to the applicable taxing
authorities. Fair Market Value of the shares shall be determined in accordance
with Section 26(n) of the Plan on the date that the amount of tax to be withheld
is to be determined. You agree to remit to the Company the aggregate par value
of the Vested Shares prior to their issuance.   5.   Stockholder Rights: You
will have no rights as a stockholder until the Vested Shares are issued to you.
After Vested Shares are issued to you, you will have all the rights of a
stockholder with respect to the shares. Notwithstanding the foregoing, in the
event the Company declares dividends for which the record date occurs after the
Date of Grant and prior to the date Vested Shares are issued, the Company will
issue you consideration in an amount the Company determines is equivalent to
such declared dividends at the time the Vested Shares are issued to you.   6.  
Miscellaneous: This Agreement (including the Plan, which is incorporated by
reference) constitutes the entire agreement between you and the Company with
respect to this RSU Award, and supersedes all prior agreements or promises with
respect to the RSU Award. Except as provided in the Plan, this Agreement may be
amended only by a written document signed by the Company and you. Subject to the
terms of the Plan, the Company may assign any of its rights and obligations
under this Agreement, and this Agreement shall be binding on, and inure to the
benefit of, the successors and assigns of the Company. Subject to the
restrictions on transfer of Awards described in Section 14 of the Plan, this
Agreement shall be binding on your permitted successors and assigns (including
heirs, executors, administrators and legal representatives). All notices
required under this Agreement or the Plan must be mailed or hand-delivered to
the Company or to you at its or your respective addresses set forth in this
Agreement, or at such other address designated in writing by either of the
parties to the other.

You and the Company have signed this Agreement effective as the Date of Grant.
INTUIT INC.
2632 Marine Way
Mountain View, California 94043
 
By:__________________________________
          Robert B. Henske, Chief Financial Officer
 
Signed:__________________________________
          Participant

 